Title: John Milledge to Thomas Jefferson, 11 November 1809
From: Milledge, John
To: Jefferson, Thomas


          Dear Sir, near Augusta, Georgia. 11th Nov. 1809.
          I recieved your packet of the 11th of last month containing Twelve different kinds of rice, for which you have my thanks—I am no rice Planter, but will divide the rice among Planters of that grain, who I know will pay particular attention to its culture, and ascertain whether any or the whole of them, are preferable to the aquatic, which we have in common cultivation—Three parcels contain bearded rice, which is the first of the kind I ever saw—the result of the experiment shall be communicated to you—
          When ever you wish the cotton seed sent, you have only to drop me a line—I expect in a few years the cultivation of the short staple, or green seed cotton, will be done away, and the Orleans introduced in its place, it is better in quality by 5 or 6 cents in the English market, and more productive—the seed is small, and very little fuz attached to it—I thank you for the Ice land ram, the wool from the breed of that animal, will answer for clothing our negroes—The climate of Georgia is well adapted for fine wool, I sent some time back to Colo Humphrey’s woolen manufactory, in connecticut, about forty weight, from the common sheep of our country, raised at a place I have on a sea Island, near Savannah—in return I got two parcels of broad cloth—one a fine piece of bottle green—the other inferior, but a substantial good cloth—In travelling home the other day from the low country, near midway of Augusta and savannah, at a widow Ladies by the name of Bonnel, who was engaged in her family, in making home wear—I got the wool which I have inclosed, and from what I recollect of the texture of the merino wool, which I saw last winter in Washington, it appears to me little inferior, and equal I think to the wool of Smith’s Island—Hardly a Planter in the middle and up country of Georgia but makes his cloth, for his white family and negroes, and many make their cotton baging—
          The crops of corn and cotton in this quarter are abundant. I have made about Fifty barrels of bene seed—I set off tomorrow morning for the City of Washington—Mrs Milledge is still confined to her bed, but better than she has been for some months past. She unites with me in our respects to you Mr and Mrs Randolph—
          I salute you with assurances, of my esteem, and regard. Jno Milledge
        